DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species A – Figure: 1, 2a, 2b and 3;
Species B – Figure: 4a, 4b, 4c and 4d;
Species C – Figure: 5 and 6. 
The species are independent or distinct because of distinct re-compression, re-cooling of a primarily-gaseous fluid stream and distinct refrigerant loop. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the prior art applicable to the particular details of one invention would likely not be applicable to another such that the inventions would require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Attorney Lisa Hasenberg on October 4, 2022 a provisional election was made without traverse to prosecute the invention of species B, directed to claims 1-19.  Affirmation of this election must be made by applicant in replying to this Office action.  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation wherein “the first heat exchanger and the second heat exchanger are physically integrated” in claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the first heat exchanger and the second heat exchanger are physically integrated and thermally coupled” renders the claim indefinite. It unclear what it means by physically integrated. According to applicant’s elected invention (fig. 4A-D) the first heat exchanger (130) and the second heat exchanger (432) are thermally coupled with each other with multiple fluid flow lines. For examination purpose as long as the prior art show a thermal relation between the two heat exchangers, then it meets the claimed language. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 8, 9, 11-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wilding et al. (US 2003/0196452) in view of Wilkinson et al. (US 2004/0177646) and further in view of Gahier et al. (US 2015/0153101 A1).
In regard to claim 1, Wilding teaches a method, comprising: compressing (via 158, an input fluid stream (112) to generate a first intermediary fluid stream [154’] (see fig. 2, 3, 4; ¶ 0072);
cooling the first intermediary fluid stream (154’) with a first heat exchanger (via heat exchanger 166) to generate a second intermediary fluid stream (stream coming out of HX 166, see fig. 4), wherein a temperature of the second intermediary fluid stream is higher than a carbon-dioxide-freezing temperature for the second intermediary fluid stream (See ¶ 0076; fig. 4);
expanding (176’) the second intermediary fluid stream to generate a third intermediary fluid stream (172’’), wherein the third intermediary fluid stream (172’’) comprises solid carbon dioxide (See ¶ 0096; fig. 4);
separating (in separator 180) the third intermediary fluid stream (172’’) into a fourth intermediary fluid stream (182’) and a first output fluid stream (the bottom stream coming out of separator 180), wherein the output fluid stream comprises a liquefied natural gas (LNG) liquid (See ¶ 0096; fig. 4); and
utilizing the fourth intermediary fluid stream (182’/257/255) as a cooling fluid stream for a second heat exchanger (224), thereby generating a fifth intermediary fluid stream [286/178’] (See fig. 4; ¶ 0096, 0104-0105).
Wilding teaches generating a fifth intermediary fluid stream, but does not teach compressing the fifth intermediary fluid stream to generate a sixth intermediary fluid stream, cooling the sixth intermediary fluid stream within the first heat exchanger followed by the second heat exchanger to generate a seventh intermediary fluid stream, wherein a temperature of the seventh intermediary fluid stream is higher than a carbon dioxide freezing temperature for the seventh intermediary fluid stream, expanding the seventh intermediary fluid stream to generate an eight intermediary fluid stream, wherein the eight intermediary fluid stream comprises solid carbon dioxide; and separating a second output fluid stream from the eight intermediary fluid stream, wherein the second output fluid stream comprises a LNG liquid.
Wilkinson teaches a method and apparatus for liquefying a feed gas stream comprising natural gas and carbon dioxide, wherein Wilkinson teaches a cooled feed stream is fractionated in fractionation tower 17. The distillation vapor stream forming the tower overhead (42) is used as a cooling fluid stream for a plurality of heat exchangers (10 and 12) to cool the incoming feed. Wilkinson further teaches compressing (using compressors 14, 19) the overhead vapor stream (42b/44) withdrawn plurality of heat exchangers (10 and 12) to generate an intermediary fluid stream (44b/45/71), cooling the intermediary fluid stream (using heat exchanger 51) to generate a cooled feed stream 71a, wherein the cooled feed stream (71a) is expanded (using expansion valve 52) to generate an expanded feed stream 71b, wherein the expanded feed stream 71b comprises solid carbon dioxide (See ¶ 0059-0060) and separating an output fluid stream (77) from the expanded feed stream 71b, wherein the second output fluid stream comprises a LNG liquid (See fig. 4; ¶ 0054-0060). In regards to the expanded feed stream 71b comprises solid carbon dioxide: Wilkinson teaches (¶ 0060) that distillation column 56 serves as an LNG purification tower, recovering nearly all of the carbon dioxide and the hydrocarbons heavier than methane present in its feed stream (stream 71b), and the expanded stream 71b leaving expansion valve 52 reaches a temperature of -143ºF. [-97ºC.], which is way above the carbon dioxide freezing temperature of -109 ºF (-78 ºC). Therefore, implicitly any CO2 present in the expanded feed stream 71b will solidify. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the fifth intermediary fluid stream of Wilding by further compressing, cooling, expanding and separating to produce another product stream, in view of the teachings of Wilkinson, since it has been shown that combining prior art elements to yield predictable results is obvious whereby recycling the fifth intermediary fluid stream after compression and cooling for further separation would help the process of Wilding to provide additional LNG product.
Wilding, as modified by Wilkinson, teaches cooling (using heat exchanger 51) the compressed intermediary fluid stream (71) to generate seventh intermediary fluid stream (71a) (see Wilkinson fig. 4), but does not explicitly teach the cooling of the intermediary fluid stream take place within the first heat exchanger and the second heat exchanger to generate the seventh intermediary fluid stream to a temperature higher than a carbon dioxide freezing temperature.
However, Gahier teaches a method for treating a natural gas stream in order to extract liquid hydrocarbons, wherein an overhead stream 131 from column 35 is heated up in the first head heat exchanger 33 and first upstream heat exchanger 25, wherein the heated-up head stream 140 is then compressed in a first and second compressor (31, 43) in order to form a compressed head stream 141 is then cooled in a first cooler 45 to form a recycle stream 152, wherein the recycling stream 152 is then introduced into the first upstream heat exchanger 25 followed by the first head heat exchanger 33 to a temperature higher than a carbon dioxide freezing temperature (See fig. 1; ¶ 0100-0106; see also Table 1, stream 154 temperature @ -40ºC).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the seventh intermediary fluid stream of Wilding by cooling the stream within the first heat exchanger and the second heat exchanger to a temperature higher than a CO2 freezing temperature, in view of the teachings of Gahier, since it has been shown that combining prior art elements to yield predictable results is obvious whereby cooling the stream within the first and second heat exchangers rather than a different heat exchanger would help the process of Wilding to provide cooling using the existing heat exchangers so that cooling cost could be reduced, and by cooling the fluid to a temperature higher than a CO2 freezing temperature a possible clogging of the heat exchangers could be avoided. 

In regard to claim 2, Wilding teaches the method of claim 1, further comprising utilizing the fifth intermediary fluid stream (286/178’) as a cooling stream for the first heat exchanger (166) prior to compression (See Wilding, fig. 4; ¶ 0105).
In regard to claim 3, Wilding teaches the method of claim 1, but does not explicitly teach the temperature of the seventh intermediary fluid stream is less than the temperature of the second intermediary fluid stream. However, it is routine in the art to adjust the temperature of the heat exchangers in order to effect a desired separation therein based on the composition of streams feed to the columns, and the products produced by the column system. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the operating temperature of the two heat exchangers to reach the desired temperature between the seventh intermediary fluid stream and second intermediary fluid stream, in order to reach the desired separation in the downstream columns.
In regard to claim 4, Wilding teaches the method of claim 1, wherein the first heat exchanger (166) and the second heat exchanger (224) are physically integrated (see 112b above) and thermally coupled (See Wilding fig. 4). Wilding teaches a thermal relation between the two heat exchangers.
In regard to claim 5, the modified Wilding teaches the method of claim 1, wherein Wilding teaches the sixth intermediary fluid stream (132 of Wilding after compression, as modified above) has a CO2 mole fraction less than a CO2 mole fraction of the second intermediary fluid stream (stream coming out of HX 166, see fig. 4). In this case, the second intermediary fluid stream (the stream leaving HX 166) has a high concentration of CO2 than stream 132, because most of the CO2 is removed in separator 180 of Wilding. 
Wilding teaches a CO2 mole fraction of the sixth intermediary fluid stream as being less than a CO2 mole fraction of the second intermediary fluid stream, but does not explicitly teach it is at least 5 times less. However, the specific CO2 concentration between the two streams is considered to be a result effective variables that can be optimized to create the specified concentrations of products as requested by customers. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the CO2 composition between the second intermediary fluid stream and the sixth intermediary fluid stream to be at least 5 times less by adjusting the downstream separation process in order to reach a high concentration of CO2 output fluid stream and a sixth intermediary fluid stream with at least 5 times less than the feed or the second intermediary fluid stream.
In regard to claim 8, Wilding teaches the method of claim 1, wherein the input fluid stream is dehydrated of water sufficiently that neither water ice nor hydrates form in the first heat exchanger (See Wilding ¶ 0067-0074).
In regard to claim 9, Wilding teaches the method of claim 1, wherein the input fluid stream comprises: between 0.65 and 0.85 mole fraction methane on a CO2-free and water free-basis; and at least 0.15 mole fraction C2; hydrocarbons on a CO2-free and water free-basis (See Wilding ¶ 0064).
In regard to claim 11, Wilding teaches the method of claim 1, wherein the first output fluid stream further comprises frozen carbon dioxide (See ¶ 0096). Wilding teaches the liquid in separator 180 will be a slurry comprising the LNG fuel product and solid CO2.
In regard to claim 12, Wilding teaches the method of claim 1, wherein Wilding teaches the input fluid stream is extracted in the first output fluid stream, but does not explicitly teach about 50 mass % to 80 mass % of the input fluid stream is extracted in the first output fluid stream.
However, the specific amount of input fluid stream is extracted in the first output fluid stream is considered to be a result effective variables that can be optimized to create the desired concentrations of product as requested by customer. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to optimize the amount of input fluid stream extracted in the first output fluid stream to be about 50 mass % to 80 mass %, by routine experimentation by adjusting the downstream separation process in order to meet the desired output product. See MPEP 2144.05 II.A.
In regard to claim 13, Wilding teaches the method of claim 1, wherein a pressure of the first intermediary fluid stream is at least 1500 kPa (See Wilding, ¶ 0070, 0075, @ 800 Psia). 
In regard to claim 14, Wilding teaches the method of claim 1, wherein a pressure of the third intermediary fluid stream is from ambient pressure to 1000 kPa (See Wilding, ¶ 0096; @ 35 psia ≈ 241.317 kPa).
In regard to claim 15, Wilding teaches the method of claim 14, wherein a pressure of the third intermediary fluid stream is at least 150 kPa (See Wilding, ¶ 0096; @ 35 psia ≈ 241.317 kPa).
In regard to claim 16, Wilding teaches the method of claim 1, wherein Wilding teaches a fourth intermediary fluid stream (182’/257/255), but does not explicitly teach the fourth intermediary fluid stream comprises less than 0.01 mole fraction C2+ hydrocarbons. However, since the C2+ hydrocarbons fraction of the fourth intermediary fluid stream are variables that can be modified, by adjusting the cooling and separation process of the feed gas, then the C2+ hydrocarbons fraction of the fourth intermediary fluid stream can be adjusted to be less than 0.01 mole. Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention would have optimized, by routine experimentation, the fractionation or separation of the fourth intermediary fluid stream of Wilding to obtain the desired C2+ hydrocarbons fraction, in view of the teachings of Wilkinson, wherein Wilkinson teaches a distillation vapor stream 36, which is withdrawn from an upper region of the tower 17 comprises less than 0.01 mole fraction C2+ hydrocarbons (See Table 4, stream 36 @ 0.016 mol), in order to meet the desired output product of the system. 
In regard to claim 19, Wilding teaches the method of claim 1, wherein Wilding teaches the input fluid stream is extracted in the first output fluid stream and the second output fluid stream, but does not explicitly teach about 80 mass% to 95 mass% of the input fluid stream is extracted in a combination of the first output fluid stream and the second output fluid stream. However, the specific amount of input fluid stream is extracted in the first output fluid stream is considered to be a result effective variables that can be optimized to create the desired concentrations of product as requested by customer. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to optimize the amount of input fluid stream extracted in the first output fluid stream and the second output fluid stream to be about 80 mass% to 95 mass%, by routine experimentation by adjusting the downstream separation processes in order to meet the desired output product. See MPEP 2144.05 II.A.

Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilding, Wilkinson and Gahier as applied to claim 1 above, and further in view of Endrizzi et al. (US 6,082,118).
In regard to claims 6 and 7, Wilding teaches the method of claim 6, wherein Wilding teaches an input fluid stream extracted from well, but does not explicitly teach the input fluid stream comprises an associated gas (from oil well) and the associated gas has a specific gravity of 0.70 to 0.85.
Endrizzi teaches methods for storing or transporting gas hydrates. In a first method, a slurry of gas hydrate particles and a carrier liquid is formed, wherein the gas hydrate particles include at least one gas selected from the group consisting of natural gas, associated natural gas, methane, ethane, propane, butane, carbon dioxide, hydrogen sulfide, and nitrogen, and wherein the carrier liquid has a specific gravity in the range from about 0.6 to about 2 (Col. 3, lines 7-19 and col. 4, lines 36-49). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the input fluid stream to comprises an associated gas and the associated gas with a specific gravity of 0.70 to 0.85, in view of the teachings of Endrizzi, since it has been shown to be obvious to combine prior art elements according to known methods to yield predictable results, in order to provide an input fluid stream that allows gas hydrates to be stored or transported under metastable conditions.
Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wilding, Wilkinson and Gahier as applied to claim 1 above, and further in view of Force (US 4,576,005).
In regard to claim 10, the method of claim 9, wherein Wilding teaches the input fluid stream (112) comprises a concentration of carbon dioxide, but does not explicitly teach the input fluid stream further comprises a concentration of carbon dioxide of between 0.001 and 0.100 mole fraction on a water-free basis.
However, Force teaches a wellhead gas treatment method and system to recover valuable liquefiable hydrocarbon components, wherein a water free raw wellhead gas fed to the system was analyzed and shown to include the following components (values are mol %): nitrogen 1.03, carbon dioxide 0.21, methane 81.45, ethane 6.94, propane 4.00, isobutane 1.79, n-butane 1.49, and iso-pentane and other 3.09. (See Force Col. 6, lines 24-47). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify to have provided an input fluid stream with a concentration of carbon dioxide of between 0.001 and 0.100, in view of the teachings of Force, since it has been shown to be obvious to combine prior art elements according to known methods to yield predictable results, where the choice of origin of the associated gas or the input fluid stream would be chosen based on the location of the system where the treatment of the wellhead gas and the production of liquid product located.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wilding, Wilkinson and Gahier as applied to claim 1 above, and further in view of Jiang et al. (US 2015/0233633).
In regard to claims 17 and 18, Wilding teaches the method of claim 1, but does not teach utilizing a mixed refrigerant loop to provide a second cooling fluid stream for the first heat exchanger (claim 17) and the mixed refrigerant loop includes a mixed refrigerant comprising: nitrogen; methane; C2 hydrocarbons; and C4 hydrocarbons, wherein: a sum of mole fractions of each of the nitrogen, the methane, and the C2 hydrocarbons is at least 0.50 mole fraction, and a concentration of the C4, hydrocarbons is at least 0.20 mole fraction (claim 18).
However, Jiang teaches an LNG recovery from syngas using a mixed refrigerant, wherein a feed gas 110 is cooled and at least partially condensed via indirect heat exchange in heat exchanger 20 with a mixed refrigerant loop (12) and residue gas stream [134] (See fig. 1; 0013, 0049, 0065, 0067; Table 1). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Wilding by providing a mixed refrigerant loop as a cooling fluid stream for the first heat exchanger, based on the teaching of Jiang since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing an expansion prior to separating the output fluid stream would help the process of Wilding for providing additional or further cooling as desired.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEBESHET MENGESHA whose telephone number is (571)270-1793. The examiner can normally be reached Mon-Thurs 7-4, alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.M/Examiner, Art Unit 3763      
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763